 
LEASE AGREEMENT BETWEEN
 
LIPITEK INTERNATIONAL, INC.,
 
AS LANDLORD, AND
 
ONCOVISTA, INC.,
 
AS TENANT
 
DATED JANUARY 3, 2011


 
 

--------------------------------------------------------------------------------

 
 
BASIC LEASE INFORMATION
 
Lease Date:
 
January 3, 2011
     
Landlord:
 
Lipitek International, Inc., a Delaware corporation
     
Tenant:
 
Oncovista, Inc., a Delaware corporation
     
Premises:
 
Unit Nos. 1, 2 and 3, containing 5,725 rentable square feet, in the office
building commonly known as Texas Research Park (the “Building”), and whose
street address is 14785 Omicron Drive, San Antonio, Texas 78245, together with
the right to use the Common Areas of the Building.  The Premises are outlined on
the plan attached to the Lease as Exhibit A.  The term “Project” shall
collectively refer to the Building, the land on which it is located and the
driveways, parking facilities, and similar improvements and easements associated
with the foregoing or the operation thereof.
     
Term:
 
36 full calendar months, plus any partial month from the Commencement Date to
the end of the month in which the Commencement Date falls, starting on the
Commencement Date and ending at 5:00 p.m. local time on the last day of _______,
subject to adjustment and earlier termination as provided in the Lease.
     
Commencement Date:
 
The earlier of (a) the date on which Tenant occupies any portion of the Premises
and begins conducting business therein, or (b) _____________, 200__.
     
Basic Rent
 
Basic Rent shall be the following amounts for the following periods of time:
     

   
Lease Month
   
Annual Basic Rent
   
Monthly Basic Rent
      1 – 12     $ 144,000.00     $ 12,000.00       13 - 24     $ 144,000.00    
$ 12,000.00       25 – 36     $ 144,000.00     $ 12,000.00  

 

   
As used herein, the term “Lease Month” means each calendar month during the Term
(and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).
     
Security Deposit:
 
$ 0.0_______________.
     
Rent:
 
Basic Rent, plus all Taxes, Electrical and other utility costs and all other
sums that Tenant may owe to Landlord or otherwise be required to pay under this
Lease.
     
Permitted Use:
 
Research and development laboratories and related general office use.



 
 

--------------------------------------------------------------------------------

 


Initial Liability Insurance Amount:
 
$3,000,000
     
Tenant’s Address:
 
Prior to Commencement Date:
_________________________________
_________________________________
_________________________________
Attention: ____________________
Telephone: _____-_____-__________
Telecopy: _____-_____-__________
 
Following Commencement Date:
Oncovista, Inc.
14785 Omicron Drive
San Antonio, Texas  78245
Attention: __________________
Telephone: _____-_____-_________
Telecopy: _____-_____-__________
         
Landlord’s Address:
 
For all Notices:
_________________________________
_________________________________
Attention:  ________________________
Telephone: _____-_____-__________
Telecopy: _____-_____-__________
 
With a copy to:
 

 
The foregoing Basic Lease Information is incorporated into and made a part of
this Lease.  If any conflict exists between any Basic Lease Information and the
Lease, then the Lease shall control.
 
LANDLORD:
LIPITEK INTERNATIONAL, INC.
     
By:
   
Name:
   
Title:
 

 
TENANT:
ONCOVISTA, INC.
     
By:
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
LEASE
 
This Lease Agreement (this “Lease”) is entered into as of January 3, 2011,
between LIPITEK INTERNATIONAL, INC., a Delaware corporation (“Landlord”), and
ONCOVISTA, INC., a Delaware corporation (“Tenant”).
 
I.           Definitions and Basic Provisions.  The definitions and basic
provisions set forth in the Basic Lease Information (the “Basic Lease
Information”) executed by Landlord and Tenant contemporaneously herewith are
incorporated herein by reference for all purposes.  Additionally, the following
terms shall have the following meanings when used in this Lease: “Affiliate”
means any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s exterior walls,
roof, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Building’s HVAC, life-safety, plumbing,
electrical, and mechanical systems; “including” means including, without
limitation; “Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders and all interpretations of the foregoing, and all restrictive covenants
affecting the Project, and “Law” means any of the foregoing; and “Tenant Party”
means any of the following persons:  Tenant; any assignees claiming by, through,
or under Tenant; any subtenants claiming by, through, or under Tenant; and any
of their respective agents, contractors, employees, licensees, guests and
invitees.
 
II.          Lease Grant.   Subject to the terms of this Lease, Landlord leases
to Tenant, and Tenant leases from Landlord, the Premises.
 
III.        Tender of Possession.   Landlord and Tenant presently anticipate
that possession of the Premises will be tendered to Tenant on or about January
3, 2011 (the “Estimated Delivery Date”).  If Landlord is unable to tender
possession of the Premises to Tenant by the Estimated Delivery Date, then a) the
validity of this Lease shall not be affected or impaired thereby, b) Landlord
shall not be in default hereunder or be liable for damages therefor, and
c) Tenant shall accept possession of the Premises when Landlord tenders
possession thereof to Tenant. By occupying the Premises, Tenant shall be deemed
to have accepted the Premises in their condition as of the date of such
occupancy, subject to the performance of punch-list items that remain to be
performed by Landlord, if any.  Occupancy of the Premises by Tenant prior to the
Commencement Date shall be subject to all of the provisions of this Lease
excepting only those requiring the payment of Basic Rent, Additional Rent, Taxes
and Electrical Costs (each as defined herein).
 
IV.        Rent.  Tenant shall timely pay to Landlord Rent, without notice,
demand, deduction or set off (except as otherwise expressly provided herein), by
good and sufficient check drawn on a national banking association at Landlord’s
address provided for in this Lease or as otherwise specified by Landlord and
shall be accompanied by all applicable state and local sales or use taxes.  The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  Basic
Rent, adjusted as herein provided, shall be payable monthly in advance.  The
first monthly installment of Basic Rent shall be payable contemporaneously with
the execution of this Lease; thereafter, Basic Rent shall be payable on the
first day of each month beginning on the first day of the second full calendar
month of the Term.  The monthly Basic Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 of the annual Basic Rent
in effect during the partial month and the number of days in the partial month
and shall be due on the Commencement Date.  Payments of Basic Rent for any
fractional calendar month at the end of the Term shall be similarly
prorated.  Tenant shall pay Additional Rent at the same time and in the same
manner as Basic Rent.
 
V.         Utilities; Taxes.  Tenant shall independently contract for, and pay
for, all utilities serving the Premises.  Tenant shall be responsible for
paying, when due, any and all Impositions when due.  The term “Impositions”
means all real estate taxes, business improvement taxes or charges, water taxes
or charges, sewer rents, license or permit fees and other governmental charges.
 
 
1

--------------------------------------------------------------------------------

 
 
VI.        Improvements; Alterations; Repairs; Maintenance.  Improvements to the
Premises shall be installed at Tenant’s expense only in accordance with plans
and specifications which have been previously submitted to and approved in
writing by Landlord, which approval shall be governed by the provisions set
forth in this Section.  No alterations or physical additions in or to the
Premises may be made without Landlord’s prior written consent, which shall not
be unreasonably withheld or delayed; however, Landlord may withhold its consent
to any alteration or addition that would adversely affect (in the reasonable
discretion of Landlord) the i) Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), ii) exterior
appearance of the Building, iii) appearance of the Building’s common areas or
elevator lobby areas, or iv) provision of services to other occupants of the
Building.  All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
 
VII.       Repairs; Maintenance.  Tenant shall maintain the Premises in a clean,
safe, and operable condition, and shall not permit or allow to remain any waste
or damage to any portion of the Premises.  Additionally, Tenant, at its sole
expense, shall repair, replace and maintain in good condition and in accordance
with all Laws and the equipment manufacturer’s suggested service programs, all
portions of the Premises, and all areas, improvements and systems exclusively
serving the Premises.  If any such damage occurs outside of the Premises, then
Landlord may elect to repair such damage at Tenant’s expense, rather than having
Tenant repair such damage.  The cost of all maintenance, repair or replacement
work performed by Landlord under this Section shall be paid by Tenant to
Landlord within 30 days after Landlord has invoiced Tenant therefor.
 
VIII.     Mechanic’s Liens.  All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party shall be deemed
authorized and ordered by Tenant only, and Tenant shall not permit any
mechanic’s liens to be filed against the Premises or the Project in connection
therewith.  Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all contractors, subcontractors and materialmen who
performed such work.  Tenant shall defend, indemnify and hold harmless Landlord
and its agents and representatives from and against all claims, demands, causes
of action, suits, judgments, damages and expenses (including attorneys’ fees) in
any way arising from or relating to the failure by any Tenant Party to pay for
any work performed, materials furnished, or obligations incurred by or at the
request of a Tenant Party.  This indemnity provision shall survive termination
or expiration of this Lease.
 
IX.        Use.  Tenant shall continuously occupy and use the Premises only for
the Permitted Use and shall comply with all Laws relating to the use, condition,
access to, and occupancy of the Premises and will not commit waste, overload the
Building’s Structure or the Building’s Systems or subject the Premises to use
that would damage the Premises.
 
X.         Assignment and Subletting.  Tenant shall not, without the prior
written consent of Landlord, which consent may not be unreasonably withheld,
conditioned or delayed, assign, transfer, or encumber this Lease or any estate
or interest herein, sublet any portion of the Premises, or permit the use of the
Premises by any parties other than Tenant.
 
 
2

--------------------------------------------------------------------------------

 
 
XI.        Insurance; Waivers; Subrogation; Indemnity.
 
A.           Tenant’s Insurance.   Effective as of the earlier of v) the date
Tenant enters or occupies the Premises, or vi) the Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (1) commercial general liability insurance in amounts of $3,000,000
per occurrence or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require (and, if the use
and occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy, Tenant shall
obtain such endorsements to the commercial general liability policy or otherwise
obtain insurance to insure all liability arising from such activity or matter in
such amounts as Landlord may reasonably require), insuring Tenant, Landlord,
and, if requested in writing by Landlord, Landlord’s Mortgagee, against all
liability for injury to or death of a person or persons or damage to property
arising from the use and occupancy of the Premises and (without implying any
consent by Landlord to the installation thereof) the installation, operation,
maintenance, repair or removal of Tenant’s equipment, (2) insurance covering the
full value of all alterations and improvements and betterments in the Premises,
naming Landlord and Landlord’s Mortgagee as additional loss payees as their
interests may appear, (3) insurance covering the full value of all furniture,
trade fixtures and personal property (including property of Tenant or others) in
the Premises or otherwise placed in the Project by or on behalf of a Tenant
Party (including Tenant’s equipment), (4) contractual liability insurance
sufficient to cover Tenant’s indemnity obligations hereunder (but only if such
contractual liability insurance is not already included in Tenant’s commercial
general liability insurance policy), (5) worker’s compensation insurance, and
(6) business interruption insurance in an amount reasonably acceptable to
Landlord.  Tenant’s insurance shall provide primary coverage to Landlord when
any policy issued to Landlord provides duplicate or similar coverage, and in
such circumstance Landlord’s policy will be excess over Tenant’s policy.  Tenant
shall furnish to Landlord certificates of such insurance and such other evidence
satisfactory to Landlord of the maintenance of all insurance coverages required
hereunder at least ten days prior to the earlier of the Commencement Date or the
date Tenant enters or occupies the Premises, and at least 15 days prior to each
renewal of said insurance, and Tenant shall obtain a written obligation on the
part of each insurance company to notify Landlord at least 30 days before
cancellation or a material change of any such insurance policies.  All such
insurance policies shall be in form, and issued by companies with an A.M. Best
rating of A+:VII or better, reasonably satisfactory to Landlord.  If Tenant
fails to comply with the foregoing insurance requirements or to deliver to
Landlord the certificates or evidence of coverage required herein, Landlord, in
addition to any other remedy available pursuant to this Lease or otherwise, may,
but shall not be obligated to, obtain such insurance and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of 15%
of such cost.
 
B.           Landlord’s Insurance.  Throughout the Term of this Lease, Landlord
shall maintain, as a minimum, the following insurance policies:  (1) property
insurance for the Building’s replacement value (excluding property required to
be insured by Tenant), less a commercially-reasonable deductible if Landlord so
chooses, and (2) commercial general liability insurance in an amount of not less
than $3,000,000.  Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary.  The cost of all
insurance carried by Landlord with respect to the Project shall be paid by the
Tenant.  The foregoing insurance policies and any other insurance carried by
Landlord shall be for the sole benefit of Landlord and under Landlord’s sole
control, and Tenant shall have no right or claim to any proceeds thereof or any
other rights thereunder.
 
C.           No Subrogation; Waiver of Property Claims.  Landlord and Tenant
each waives any claim it might have against the other for any damage to or
theft, destruction, loss, or loss of use of any property, to the extent the same
is insured against under any insurance policy of the types described in this
Section that covers the Project, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (defined below).
 
D.           Indemnity.  Tenant shall defend, indemnify, and hold harmless
Landlord and its representatives and agents from and against all claims,
demands, liabilities, causes of action, suits, judgments, damages, and expenses
(including reasonable attorneys’ fees) arising from any injury to or death of
any person or the damage to or theft, destruction, loss, or loss of use of, any
property or inconvenience (a “Loss”) (1) occurring in or on the Project (other
than within the Premises) to the extent caused by the negligence or willful
misconduct of any Tenant Party,(2) occurring in the Premises, or(3) arising out
of the installation, operation, maintenance, repair or removal of any property
of any Tenant Party located in or about the Project, including Tenant’s
equipment.  Landlord shall defend, indemnify, and hold harmless Tenant and its
agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages, and expenses (including reasonable attorneys’ fees)
for any Loss arising from any occurrence in or on the Building’s common areas to
the extent caused by the negligence or willful misconduct of Landlord or its
agents.  The indemnities set forth in this Lease shall survive termination or
expiration of this Lease and shall not terminate or be waived, diminished or
affected in any manner by any abatement or apportionment of Rent under any
provision of this Lease.  If any proceeding is filed for which indemnity is
required hereunder, the indemnifying party agrees, upon request therefor, to
defend the indemnified party in such proceeding at its sole cost utilizing
counsel satisfactory to the indemnified party.
 
 
3

--------------------------------------------------------------------------------

 
 
XII.       Subordination and Non-Disturbance. At Landlord’s option, this
Agreement shall be subordinate to any mortgage or other security interest by
Landlord which from time to time may encumber all or part of the Property or
right-of-way; provided, however, every such mortgage or other security interest
shall recognize the validity of this Agreement in the event of a foreclosure of
Landlord’s interest and also Tenant’s right to remain in occupancy of and have
access to the Premises as long as Tenant is not in default of this
Agreement.  Tenant shall execute whatever instruments may reasonably be required
to evidence this subordination clause.  In the event the Property is encumbered
by a mortgage or other security interest, the Landlord immediately after this
Agreement is executed, will obtain and furnish to Tenant, a non-disturbance
agreement for each such mortgage or other security interest in recordable
form.  In the event the Landlord defaults in the payment and/or other
performance of any mortgage or other security interest encumbering the Property,
Tenant, may, at its sole option and without obligation, cure or correct
Landlord’s default and upon doing so, Tenant shall be subrogated to any and all
rights, titles, liens and equities of the holders of such mortgage or security
interest and the Tenant shall be entitled to deduct and setoff against all rents
that may otherwise become due under this Agreement the sums paid by Tenant to
cure or correct such defaults.
 
XIII.      Rules and Regulations.  Tenant shall comply with the rules and
regulations of the Project which are attached hereto as Exhibit B [attach
condominium rules].  Landlord may, from time to time, change such rules and
regulations for the safety, care, or cleanliness of the Project and related
facilities, provided that such changes are applicable to all tenants of the
Project, will not unreasonably interfere with Tenant’s use of the Premises and
are enforced by Landlord in a non-discriminatory manner.  Tenant shall be
responsible for the compliance with such rules and regulations by each Tenant
Party.
 
XIV.      Condemnation.
 
A.           Total Taking. If the entire Building or Premises are taken by right
of eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.
 
B.           Partial Taking - Tenant’s Rights. If any part of the Building
becomes subject to a Taking and such Taking will prevent Tenant from conducting
on a permanent basis its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking, then Tenant may
terminate this Lease as of the date of such Taking by giving written notice to
Landlord within 30 days after the Taking, and Basic Rent and Additional Rent
shall be apportioned as of the date of such Taking.  If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.
 
C.           Partial Taking - Landlord’s Rights. If any material portion, but
less than all, of the Building becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking.  If Landlord
does not so terminate this Lease, then this Lease will continue, but if any
portion of the Premises has been taken, Rent shall abate as provided in the last
sentence of Section 0.
 
D.           Temporary Taking.  If all or any portion of the Premises becomes
subject to a Taking for a limited period of time, this Lease shall remain in
full force and effect and Tenant shall continue to perform all of the terms,
conditions and covenants of this Lease, including the payment of Basic Rent and
all other amounts required hereunder.  If any such temporary Taking terminates
prior to the expiration of the Term, Tenant shall restore the Premises as nearly
as possible to the condition prior to such temporary Taking, at Tenant’s sole
cost and expense.  Landlord shall be entitled to receive the entire award for
any such temporary Taking, except that Tenant shall be entitled to receive the
portion of such award which vii) compensates Tenant for its loss of use of the
Premises within the Term and viii) reimburses Tenant for the reasonable
out-of-pocket costs actually incurred by Tenant to restore the Premises as
required by this Section.
 
E.           Award. If any Taking occurs, then Landlord shall receive the entire
award or other compensation for the Land, the Building, and other improvements
taken; however, Tenant may separately pursue a claim (to the extent it will not
reduce Landlord’s award) against the condemnor for the value of Tenant’s
personal property which Tenant is entitled to remove under this Lease, moving
costs, loss of business, and other claims it may have.
 
 
4

--------------------------------------------------------------------------------

 
 
XV.       Fire or Other Casualty.
 
A.           Repair Estimate. If the Premises or the Building are damaged by
fire or other casualty (a “Casualty”), Landlord shall, within 90 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.
 
B.           Tenant’s Rights. If a material portion of the Premises is damaged
by Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within 270 days after the commencement of repairs (the “Repair
Period”), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant.
 
C.           Landlord’s Rights. If a Casualty damages the Premises or a material
portion of the Building and(1) Landlord estimates that the damage to the
Premises cannot be repaired within the Repair Period,(2) the damage to the
Premises exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last two
years of the Term,(3) regardless of the extent of damage to the Premises, the
damage is not fully covered by Landlord’s insurance policies or Landlord makes a
good faith determination that restoring the Building would be uneconomical,
or(4) Landlord is required to pay any insurance proceeds arising out of the
Casualty to a Landlord’s Mortgagee, then Landlord may terminate this Lease by
giving written notice of its election to terminate within 30 days after the
Damage Notice has been delivered to Tenant.
 
D.           Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any alterations or betterments within the Premises
(which shall be promptly and with due diligence repaired and restored by Tenant
at Tenant’s sole cost and expense) or any furniture, equipment, trade fixtures
or personal property of Tenant or others in the Premises or the Building, and
Landlord’s obligation to repair or restore the Premises shall be limited to the
extent of the insurance proceeds actually received by Landlord for the Casualty
in question.  If this Lease is terminated under the provisions of this
Section 0, Landlord shall be entitled to the full proceeds of the insurance
policies providing coverage for all alterations, improvements and betterments in
the Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease).
 
E.           Abatement of Rent. If the Premises are damaged by Casualty, Rent
for the portion of the Premises rendered untenantable by the damage shall be
abated on a reasonable basis from the date of damage until the completion of
Landlord’s repairs (or until the date of termination of this Lease by Landlord
or Tenant as provided above, as the case may be), unless a Tenant Party caused
such damage, in which case, Tenant shall continue to pay Rent without abatement.
XVI.      Personal Property Taxes.  Tenant shall be liable for all taxes levied
or assessed against personal property, furniture, or fixtures placed by Tenant
in the Premises or in or on the Building or Project.  If any taxes for which
Tenant is liable are levied or assessed against Landlord or Landlord’s property
and Landlord elects to pay the same, or if the assessed value of Landlord’s
property is increased by inclusion of such personal property, furniture or
fixtures and Landlord elects to pay the taxes based on such increase, then
Tenant shall pay to Landlord, within 30 days following written request therefor,
the part of such taxes for which Tenant is primarily liable hereunder; however,
Landlord shall not pay such amount if Tenant notifies Landlord that it will
contest the validity or amount of such taxes before Landlord makes such payment,
and thereafter diligently proceeds with such contest in accordance with Law and
if the non-payment thereof does not pose a threat of loss or seizure of the
Project or interest of Landlord therein or impose any fee or penalty against
Landlord.
 
 
5

--------------------------------------------------------------------------------

 
 
XVII.    Default.  In the event there is a default by the Tenant with respect to
any of the provisions of this Agreement or its obligations under it, including
the payment of rent, the Landlord shall give Tenant written notice of such
default.  After receipt of such written notice, the Tenant shall have fifteen
(15) days in which to cure any monetary default and thirty (30) days in which to
cure any non-monetary default, provided the Tenant shall have such extended
period as may be required beyond the thirty (30) days if the nature of the cure
is such that it reasonably requires more than thirty (30) days and the Tenant
commences the cure within the thirty (30) day period and thereafter continuously
and diligently pursues the cure to completion.  The Landlord may not maintain
any action or effect any remedies for default against the Tenant unless and
until the Tenant has failed to cure the same within the time periods provided in
this Section.
 
XVIII.   Surrender of Premises.  At the expiration or termination of this Lease,
Tenant shall deliver to Landlord the Premises with all improvements located
therein in good repair and condition, free of hazardous materials placed on the
Premises during the Term, broom-clean, reasonable wear and tear excepted, and
shall deliver to Landlord all keys to the Premises.  Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord or any wiring or cabling
unless Landlord requires such removal).  The provisions of this Section shall
survive the end of the Term.
 
XIX.      Holding Over.  If Tenant fails to vacate the Premises at the end of
the Term, then Tenant shall be a tenant at sufferance and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, Tenant shall pay 125% of the Rent payable during the last month of the
Term.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.
 
XX.       Miscellaneous.
 
A.           Landlord Transfer. Landlord may transfer any portion of the Project
and any of its rights under this Lease.  If Landlord assigns its rights under
this Lease, then Landlord shall thereby be released from any further obligations
hereunder arising after the date of transfer, provided that the assignee assumes
in writing Landlord’s obligations hereunder arising from and after the transfer
date.
 
B.           Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from the
interest of Landlord in the Building, and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency.
 
C.           Force Majeure. Other than for Tenant’s obligations under this Lease
that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, terrorist acts or activities, governmental laws,
regulations, or restrictions, or any other causes of any kind whatsoever which
are beyond the control of such party.
 
D.           Brokerage. Neither Landlord nor Tenant has dealt with any broker or
agent in connection with the negotiation or execution of this Lease, other than
______________________, whose commission shall be paid by ______________
pursuant to a separate written agreement.  Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.
 
E.           Estoppel Certificates. From time to time, Tenant shall furnish to
any party designated by Landlord, within ten days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request.
 
 
6

--------------------------------------------------------------------------------

 
 
F.           Notices. All notices and other communications given pursuant to
this Lease shall be in writing and shall be ix) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, x) hand delivered to the intended addressee, xi) sent by a
nationally recognized overnight courier service, or xii) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder.  All notices shall be effective upon
delivery to the address of the addressee (even if such addressee refuses
delivery thereof).  The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.
 
G.           Separability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future laws, then the remainder of
this Lease shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Lease a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and be legal, valid, and enforceable.
 
H.           Amendments; Binding Effect; No Electronic Records. This Lease may
not be amended except by instrument in writing signed by Landlord and
Tenant.  No provision of this Lease shall be deemed to have been waived by
Landlord unless such waiver is in writing signed by Landlord, and no custom or
practice which may evolve between the parties in the administration of the terms
hereof shall waive or diminish the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms hereof.  Landlord and
Tenant hereby agree not to conduct the transactions or communications
contemplated by this Lease by electronic means, except by facsimile transmission
as specifically set forth in Section 0; nor shall the use of the phrase “in
writing” or the word “written” be construed to include electronic communications
except by facsimile transmissions as specifically set forth in Section 0.  The
terms and conditions contained in this Lease shall inure to the benefit of and
be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.  This Lease is for the sole benefit of Landlord and Tenant, and, other
than Landlord’s Mortgagee, no third party shall be deemed a third party
beneficiary hereof.
 
I.           Quiet Enjoyment. Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.
 
J.           No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.
 
K.           No Offer. The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.
 
L.           Entire Agreement. This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto.  Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith.  The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.
 
M.           Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
 
N.           Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.
 
 
7

--------------------------------------------------------------------------------

 
 
O.           Recording.  Tenant shall not record this Lease or any memorandum of
this Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.  Tenant grants
to Landlord a power of attorney to execute and record a release releasing any
such recorded instrument of record that was recorded without the prior written
consent of Landlord.
 
P.           Water or Mold Notification.  To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.
 
Q.           Authority. Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Tenant has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Tenant is authorized to do
so.  Landlord hereby represents and warrants to Tenant that Landlord is a duly
formed and existing entity qualified to do business in the state in which the
Premises are located, that Landlord has full right and authority to execute and
deliver this Lease, and that each person signing on behalf of Landlord is
authorized to do so.
 
R.           Hazardous Materials. The term “Hazardous Materials” means any
substance, material, or waste which is now or hereafter classified or considered
to be hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project.  Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Project except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all Laws.  If Tenant breaches its obligations under this Section, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials.
 
S.           Employment Contingency. The parties hereby agree that if, for any
reason whatsoever, Dr. Alexander Weis, shall no longer be employed by Tenant,
this Lease shall become terminable on six (6) months prior written notice from
Dr. Alexander Weis.
 
T.           List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
 
 
Exhibit A -
Outline of Premises

 
Exhibit B -
Condominium Rules and Regulations

 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound,
each party hereto has caused this Lease to be duly executed under seal on the
respective dates set forth below, but for reference purposes, this Lease shall
be dated as of the date first above written.  If the execution date is left
blank, this Lease shall be deemed executed as of the date first written above.
 
LANDLORD:
LIPITEK INTERNATIONAL, INC.
     
By:
[sig4.jpg]  
Name: Alexander L. Weis
 
Title: Chief Executive Officer
 
Execution Date:
   
TENANT:
ONCOVISTA, INC.
     
By:
[sig5.jpg]  
Name: Michael F. Moloney
 
Title: Chief Operating Officer
 
Execution Date:

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OUTLINE OF PREMISES
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CONDOMINIUM RULES AND REGULATIONS
 
 
1

--------------------------------------------------------------------------------

 
 